[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION PLAINTIFF'S MOTIONS FOR SUMMARY JUDGMENTNOS. 103 AND 105
CT Page 7771
The plaintiff, People's Bank, brings this action to collect on a debt allegedly owed to them by the defendants, Anibal and Lydia Oliveras. On June 16, 1995, the plaintiff moved for summary judgment against Anibal Oliveras (#103), and against Lydia Oliveras (#105). In support of its motions, the plaintiff submits affidavits of debt and documentary evidence in the form of collection letters which state that the defendants are in default on their credit card agreement. The defendants have filed affidavits in opposition to the plaintiff's motions.
In moving for summary judgment, the plaintiff relies, in part, on the defendants' respective answers. While the defendants admit in their answers that they executed a credit card agreement with the plaintiff, they deny the other allegations in the plaintiff's complaint. The plaintiff asks the court to interpret these denials as denials of only the amounts that the defendants allegedly owe to the plaintiff. The court cannot make such a determination, as the denials appear to go to the plaintiff's allegations that the defendants are in default. Furthermore, in their affidavits, the defendants both attest as follows: (1) "Defendants are not indebted to the plaintiff in the amount of $4698.90 or $5990.66;" and (2) "I am not, nor was I ever in default of my agreement with plaintiff. . . ." Thus, the defendants deny that they are in default on the credit card agreement. Because the defendants' affidavits raise a genuine issue of material fact with respect to whether they are in default, the court denies the plaintiff's motion for summary judgment.
SAMUEL S. FREEMAN, JUDGE.